—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered May 16, 1996, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The record establishes a valid waiver of the right to appeal (People v Moissett, 76 NY2d 909). In any event, we perceive no abuse of sentencing discretion. Concur—Rosenberger, J. P., Nardelli, Williams and Rubin, JJ.